DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant Office Action is in response to Applicant’s arguments filed on 5/24/2021.
Claims 1-18, 20 and 21 are pending. Claims 1, 11 and 15 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application 62/740,875 filed on 10/03/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner could not locate the supporting material from the above identified provisional applications, therefore claims 3-9 and 13-18, 20-21 are not entitled to the benefit of the identified provisional applications.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with respective to the amendments.
--In response, new grounds of rejection are made based on the combination of Sharma, Hallenstal and Kuppelur for the amended claim limitations.  Upon further consideration, Sharma still applies to a portion of the independent claims because the amendment does not change the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0181513) in view of Kuppelur et al (US 2020/0305032) and/or in view of Hallenstal et al (US 2021/0014741).
Regarding claim 1, Sharma discloses a method comprising:
determining, by a base station, that a user equipment (UE) should fall back to engage in a communication session that is being set up for the UE (fig. 1 & par 42; also abstract; UE may fallback based on indication from the network, thus it is obvious a base station of the network can determine if the UE should fall back to engage communication being set up for the UE through a legacy network);
delaying, by the base station, sending an instruction to the UE to perform the fall back based on a determination that a fallback trigger has not yet been met (fig. 4 & par 49-61; in one embodiment, deferral of the fallback / CSFB is based on a fallback condition, such as factors in steps 406-414); 
determining, by the base station, that the fallback trigger has been met; and sending, by the base station, the instruction to the UE to perform the fall back following the determination that the fallback trigger has been met (fig. 4 & par 49-50; in one example, at step 412, if the packet data network connectivity loop timer is expired, then the legacy network is selected, hence a fallback is triggered; one skilled in the art understood that it is obvious that when the packet data network connectivity loop timer is expired, the base station can send an indicator to instruct the UE to perform the CS domain selection which is equivalent to the fallback; see par 56-57, at least another example, an IMS registration loop timer can be used as the fallback triggering condition).
Although Sharma discloses a mechanism for deferring a fallback procedure until a condition has been met, Sharma does not disclose the base station is of a 5G RAN and the legacy network that the UE falling back to is EPS using IMS (emphasis added).  However, the mechanism is obviously applicable to a 5G/EPS network in view of Hallenstal.
In fig. 9 & par 37; in one embodiments, at step S1, a configuration parameter per PLMN is made available to the AMF. This parameter indicates if early or late PCRF/PCF interaction with the IMS is used. At step S2, upon receipt by the network of a 5GS network registration request from a UE, the AMF identifies the home PLMN of the UE and the configuration parameter for that PLMN. At step S3, the AMF uses the configuration parameter to determine, for the UE, whether or not EPS fallback is available to the UE. It then sends an indication of the determination to the UE.  In other works, falling back to an EPS is possible.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hallenstal with the electronic system of Sharma. One is motivated as such to ensure voice call service continuity (Hallenstal, par 2).
The combination does not explicitly disclose:
receiving, by the base station, an IMS status message from the UE indicating that the UE is not currently expecting a response message for setup of the communication session from the IMS.
However, Kuppelur discloses:
an IMS status message from the UE (par 108; e.g. after the mth T3417 timer expiry, the UE may indicate IMS call failure to the upper layers) indicating that the UE is not currently expecting a response message for setup of par 108; e.g. no response from network, that is not expecting response after mth attempts).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kuppelur with the electronic system of Sharma and Hallenstal. One is motivated as such to take multimode operation into consideration (Kuppelur, par 105).

Regarding claim 11, Sharma in view of Hallenstal and Kuppelur also discloses a base station of 5G RAN for performing the method of claim 1, the base station comprising: processor and memory (Hallenstal, par 38).

Regarding claim 15, Sharma discloses a method comprising:
receiving, by a user equipment (UE), an instruction to fall back to engage in a communication session that is being set up for the UE (fig. 1 & par 42; also abstract; UE may fallback based on indication from the network, thus it is obvious a base station of the network can determine if the UE should fall back to engage communication being set up for the UE through a legacy network);
delaying, by the UE, following the instruction to fall back based on a determination that a fallback trigger has not yet been met (fig. 4 & par 49-61; in one embodiment, deferral of the fallback / CSFB is based on a fallback condition, such as factors in steps 406-414);
fig. 4 & par 49-50; in one example, at step 412, if the packet data network connectivity loop timer is expired, then the legacy network is selected, hence a fallback is triggered; one skilled in the art understood that it is obvious that when the packet data network connectivity loop timer is expired, the UE can attach to the CS domain which is equivalent to the fallback; see par 56-57, at least another example, an IMS registration loop timer can be used as the fallback triggering condition).
Although Sharma discloses a mechanism for deferring a fallback procedure until a condition has been met, Sharma does not disclose the base station is of a 5G RAN and the legacy network that the UE falling back to is EPS using IMS (emphasis added).  However, the mechanism is obviously applicable to a 5G/EPS network in view of Hallenstal.
Hallenstal discloses: In fig. 9 & par 37; in one embodiments, at step S1, a configuration parameter per PLMN is made available to the AMF. This parameter indicates if early or late PCRF /PCF interaction with the IMS is used. At step S2, upon receipt by the network of a 5GS network registration request from a UE, the AMF identifies the home PLMN of the UE and the configuration parameter for that PLMN. At step S3, the AMF uses the configuration parameter to determine, for the UE, whether or not EPS fallback is available to the UE. It then sends an 
Sharma does not explicitly disclose:
wherein the UE determines that the EPS fallback trigger has been met upon the UE reaching the alerting phase indicating that a terminal UE is ringing.
However, Hallenstal discloses:
wherein the UE determines that the EPS fallback trigger has been met upon the UE reaching the alerting phase indicating that a terminal UE is ringing (par 45; e.g. To mitigate the race condition/problem identified in FIGS. 5 to 7 and as described above, the SMF PGW-C will not start the PDU session modification procedure (to establish a QoS Flow) but will rather wait for the mobility to EPS fallback to happen; see fig. 5 & par 4-7, when EPS fallback is carried out in parallel with SIP 100 Trying, a race condition is occurred, thus to avoid the problem, it is obvious the fallback can be carried until UE reaching alerting phase, or avoiding fallback during SIP 183 session in progress).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hallenstal with the electronic system of Sharma. One is motivated as such to ensure voice call service continuity (Hallenstal, par 2).


running, by the base station, a timer initialized to a predetermined starting value upon determining that the UE should fall back to the EPS (fig. 4 & par 49; e.g. a packet data network connectivity loop timer is running),
wherein the base station determines that the EPS fallback trigger has not yet been met while the timer is running, and determines that the EPS fallback trigger has been met when the timer expires (fig. 4 & par 49-50; in the example, at step 412, if the packet data network connectivity loop timer is expired, then the legacy network is selected, hence a fallback is triggered).

Regarding claims 8 and 14, Kuppelur discloses:
wherein the base station determines that the EPS fallback trigger has been met based on the IMS status message indicating that the UE is not currently expecting the response message (par 109; e.g. the indication to the upper layers may result in trying the call on the CS domain, if not already attempted or any other available IP-CAN; thus obviously attempting the CS fallback).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Kuppelur with the electronic system of Sharma and Hallenstal. One is motivated as such to take multimode operation into consideration (Kuppelur, par 105).

Regarding claim 9, Hallenstal discloses:
wherein the base station determines that the UE should fall back to the EPS to engage in the communication session based on a message received from a 5G core network requesting that the base station set up a Quality of Service flow for an IMS voice session for the communication session (par 47-49; e.g. receiving a request for a QoS flow setup; such that a EPS fallback indication is triggered).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hallenstal with the electronic system of Sharma. One is motivated as such to ensure voice call service continuity (Hallenstal, par 2).

Regarding claim 10, Hallenstal discloses:
wherein the instruction to the UE to perform the fall back to the EPS is a handover message or a release-and-redirect request (par 4; means of handover to the EPS or a redirection).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hallenstal with the electronic system of Sharma. One is motivated as such to ensure voice call service continuity (Hallenstal, par 2).

Claims 4-7, 13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2015/0181513) in view of Kuppelur et al (US 2020/0305032) and/or in view of Hallenstal et al (US 2021/0014741) and in view of Keller et al (US 2013/0272194).
Regarding claims 4 and 13, the combination discloses the subject matter in claims 1 and 11, without explicitly discloses:
 receiving, by the base station, an IMS status message that indicates whether the communication session is in a pre-alerting phase, an alerting phase, or an in-call phase, and
wherein at least one of the pre-alerting phase, the alerting phase, and the in-call phase is designated as a safe phase for an EPS fallback (emphasis added).
In view of Keller, however, it is obvious to designate a safe phase for a fallback.
Keller discloses: In fig. 3 & par 27; par 25-27, e.g. When the MSC server 23 is ready to have the session media transferred to the CS access, e.g. after signal 309, it sends the PRACK acknowledgement message 310 (related to the SIP 183 message 305b) to the IMS 26. This is done to confirm the selected codec and initiate the transfer of the media, thus it is obvious the MSC server receives a confirmation status message from IMS 26 before the MSC server 23 triggers a handover/transfer, hence a safe procedure for handover or fallback.
Keller, par 8).

Regarding claims 5 and 13, Keller discloses:
wherein the base station determines that the EPS fallback trigger has been met when the IMS status message indicates that the communication session is in the safe phase for the EPS fallback (fig. 3; e.g. MSC server 23 determines if 200 OK message is received before triggering the handover).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma, Hallenstal and Kuppelur. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claim 6, Kuppelur discloses:
wherein the IMS status message is received from the UE (par 108; e.g. after the mth T3417 timer expiry, the UE may indicate IMS call failure to the upper layers).
Kuppelur, par 105).

Regarding claim 7, Keller discloses:
wherein the IMS status message is received from the IMS (fig. 3; e.g. 200 OK is received from IMS 26).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma, Hallenstal and Kuppelur. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claims 16-17, the combination discloses the subject matter in claim 15, without explicitly discloses the subject matter in the claims 16 and 17:
However Keller discloses: 
wherein the UE determines that the EPS fallback trigger has not yet been met based on the UE having sent a first SIP message via the IMS and having not yet received a second SIP message in response to the first SIP message (fig. 3; e.g. at 301 UE sends measurement reports), and the UE determines that the fig. 3; at 316; UE 20 determines HO is triggered upon receiving HO command).
wherein the UE determines that the EPS fallback trigger has not yet been met based on the UE having not yet received an expected critical SIP message from the IMS during set up of the communication session, and the UE determines that the EPS fallback trigger has been met upon the UE receiving the expected critical SIP message (fig. 3; at 316; UE 20 determines HO is triggered upon receiving HO command).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Hallenstal. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).

Regarding claim 18, Keller discloses: 
wherein the expected critical SIP message is a message that includes a Session Description Protocol (SDP) element from a second UE (par 25; the IMS 26 will include an SDP offer in the 183 message; hence obviously the SDP element is a parameter during the handover procedure; also par 29).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller, par 8).

Regarding claim 20, Keller discloses:
wherein the alerting phase is reached when the UE receives a “180 Ringing” or “183 Session in Progress” message from the IMS following the UE sending a call invite message (fig. 3 & par 27; When the MSC server 23 is ready to have the session media transferred to the CS access, e.g. after signal 309, it sends the PRACK acknowledgement message 310 (related to the SIP 183 message 305b) to the IMS 26. This is done to confirm the selected codec and initiate the transfer of the media, thus it is obvious the UE does not determine handover without receiving SIP 183 message or alerting phase not reached).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Keller with the electronic system of Sharma and Hallenstal. One is motivated as such to use status message to avoid degradation of the quality (Keller, par 8).


Allowable Subject Matter
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, in order to further incorporate the dependent features of the identified claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAOTANG WANG/Primary Examiner, Art Unit 2474